TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00525-CV




             In re City of Fort Worth, Texas and Charles Boswell, City Manager,
                    in his official capacity as the City’s information officer




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Relators have filed a motion to dismiss their petition for writ of mandamus. The

relators also request the return of documents filed with their petition. The real parties in interest do

not oppose this motion. Accordingly, we grant relators’ motion and dismiss the petition for writ

of mandamus. See Tex. R. App. P. 42.1(a). The relators shall contact the clerk’s office to make

arrangements for the return of the reporter’s record and the two sealed exhibits filed with the petition

for writ of mandamus.




                                                __________________________________________

                                                Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Filed: October 3, 2007